MacIntyre, J.
Where one is accused of unlawfully having, possessing, and controlling intoxicating liquors, the essential element in the crime is the having, possessing, or controlling of the *146liquor knowingly; and when the State, by direct evidence, showed that the liquor was found in the defendant’s home, that he and his wife resided together, and that they were the only persons present in the home at the time of the finding of the liquor, this was direct evidence, and tended to establish the State’s case on all the elements of the crime, including knowledge, for the law presumes the liquor belonged to the defendant as the head of the family. Carter v. State, 21 Ga. App. 493 (94 S. E. 630); Wilson v. State, 152 Ga. 337, 341 (110 S. E. 8); Reddick v. State, 11 Ga. App. 150 (74 S. E. 901); Holt v. State, 7 Ga. App. 77 (66 S. E. 279).
It was not error, in the absence of a written request, for the court to fail to charge the jury on the law of circumstantial evidence.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.